Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
---Reference number “1420” shown in at least Fig. 25 is not mentioned in the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 9-11 and 54-55 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Naito (US 6,890,004).
Regarding claim 1, Naito (US 6,890,004) teaches in Figs. 1-5 (see at least Figs. 1, 3 and 5) of an anti-spillage poppet valve fluid coupling device (see the female Thus, the device of Naito meets all the limitations of claim 1.   
Regarding claim 3 and the limitation of the anti-spillage poppet valve fluid coupling device of claim 1, wherein each of the two or more apertures are partially defined by an annular lip that projects radially inward; the device of Naito meets this 
Regarding claim 54 and the limitation of the anti-spillage poppet valve fluid coupling device of claim 1, wherein at least one of the two or more apertures is generally triangular; the device of Naito meets this limitation as shown in at least Fig. 1 with the sliding portion 66 comprising at least three communication holes 72 having a triangular shape similar to applicant’s invention.
Regarding claim 55 and the limitation of the anti-spillage poppet valve fluid coupling device of claim 1, wherein the two or more apertures includes three generally triangular apertures; the device of Naito meets this limitation as shown in at least Fig. 1 with the sliding portion 66 comprising at least three communication holes 72 having a triangular shape similar to applicant’s invention. 

Regarding claim 5, Naito (US 6,890,004) teaches in Figs. 1-5 (see at least Figs. 1, 3 and 5) of an anti-spillage poppet valve fluid coupling device (see the female coupler 10 comprising at least a valve 28 capable of preventing spillage when disconnected), comprising: a first coupling body member (12, 24 and 16/102) configured to mate with a second coupling body member (14) and defining a longitudinal axis (see the central longitudinal axis of the coupling) and an interior space (see the interior space within the coupler) defined by an inner sidewall (see the inner walls of within the coupler) between a first port (the port that couples with the male coupling 14) and an opposing second port (the port that couples to a fluid line); and a first poppet valve assembly (see at least 28 and 26) at least partially disposed within the interior space, Thus, the device of Naito meets all the limitations of claim 5.     
Regarding claim 9 and the limitation of the anti-spillage poppet valve fluid coupling device of claim 5, wherein the one or more apertures comprise a single aperture; the device of Naito meets this limitation as shown in at least Figs. 1, 3 and 5  with the single receiving aperture in the sliding portion 66 that receives a portion of the male coupler 14.  
Regarding claim 10 and the limitation of the anti-spillage poppet valve fluid coupling device of claim 5, wherein the one or more apertures comprise at least two 
Regarding claim 11 and the limitation of the anti-spillage poppet valve fluid coupling device of claim 5, wherein the one or more apertures comprise at least three apertures; the device of Naito meets this limitation as shown in at least Figs. 1, 3 and 5 with the device comprising at least three apertures.      

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito (US 6,890,004) in view of Extrand (US 2007/0065637).
Regarding claim 8, the device of Naito fails to disclose the limitation of “the anti-spillage poppet valve fluid coupling device of claim 5, wherein wall surfaces defining each of the one or more apertures are textured, thereby increasing a wettability of the wall surfaces defining the one or more apertures”. However, texturing of fluid carrier surfaces are known in the art. Extrand (US 2007/0065637) teaches in at least Figs. 1-26 (see at least Figs. 11-16 and 20-26) of a method of producing anisotropic wetting surfaces on a fluid carrier such as a tube/troughs by micro/nano-texturing the surface with directional asperities 34 that increases wetting in a desired direction which aids in allowing fluid to either quickly and easily “roll off” without leaving a liquid film or substantial number of liquid droplets or retained in a 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the inner surfaces of the device of Naito, such as the one or more apertures, to include the anisotropic wetting feature as taught by Extrand wherein internal surfaces employ directional asperities 34, such a modification would allow the inner surfaces to be capable of allowing fluid to either quickly and easily “roll off” without leaving a liquid film or substantial number of liquid droplets or retained in a desired area, thus ensuring efficient fluid flow with minimal spillage of liquid. Thus, the device of the combination of Naito in view Extrand meets all the limitations of claim 8.        

Claims 53 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito (US 6,890,004) in view of Avis (US 6,920,895).
Regarding claims 53 and 58, the device of Naito fails to disclose the limitations of a) “the anti-spillage poppet valve fluid coupling device of claim 1, wherein at least one of the two or more apertures is circular” (claim 53) and b) “the anti-spillage poppet valve fluid coupling device of claim 5, wherein at least one of the one or more apertures is circular” (claim 58). However, circular bores are known in the art. Avis (US 6,920,895) teaches in at least Figs. 1-13 and 23-24 of a poppet valve comprising a piston section comprising flow apertures 28 extending longitudinally through the piston section. Avis teaches that these apertures determine the nominal quantity of fluid that 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the shape of the one or more apertures of the device of Naito to have any desired shape such as for example be circular in a similar manner as taught by Avis with circular apertures/bores 28, since choosing an optimum size and shape for the one or more apertures allows a user to design the valve to be capable of handling a desired nominal quantity of fluid capable of flowing through the valve when the valve is in the opened position while still allowing the valve to function in the same manner as taught by Naito (see also MPEP 2144.04 IV A-B). Thus, the device of the combination of Naito in view of Avis meets all the limitations of claims 53 and 58.       

Claims 57, 59-61 and 63-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito (US 6,890,004) in view of Otsuki (US 4,962,881).
Regarding claim 57, the device of Naito fails to disclose the limitation of “the anti-spillage poppet valve fluid coupling device of claim 5, wherein a face of the piston head defines one or more grooves such that each of the one or more apertures is surrounded by a groove”. However, such a structure is known in the art. Otsuki (US 4,962,881) teaches in at least Figs. 1-2 of valved coupling assembly 3 comprising a sliding valve 7 comprising a piston portion with a longitudinally extending passage 14. The piston comprises a sidewall face and frontal face that comprises a groove that receives a seal (7a in the sidewall face and 15 in the frontal face) and surrounds the 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify either one or both of the sidewall face (the one that engages with body 12) or the frontal face (the one that engages body 14, ring 74 and/or collar 58) of the device of Naito to a groove for holding an O-ring seal (7a in the sidewall face and 15 in the frontal face of the device of Otsuki) such that either O-ring ring receiving grooves surrounds the one or more apertures of Naito in a similar manner as taught by Otsuki, since such a modification would further ensure fluid tight operation of the valved coupling through the use of multiple O-ring seals. Thus, the device of the combination of Naito in view of Otsuki meets all the limitations of claim 57.         

Regarding claim 59, the device of the combination of Naito in view of Otsuki (see the rejection of claim 57 above for more details) teaches in at least Figs. 1, 3 and 5 of Naito and Figs. 1-2 of Otsuki of an anti-spillage poppet valve fluid coupling device (see the female coupler 10 of Naito comprising at least a valve 28 capable of preventing spillage when disconnected), comprising: a first coupling body member (12, 24 and 16/102 of Naito) configured to mate with a second coupling body member (14 of Naito) and defining a longitudinal axis (see the central longitudinal axis of the coupling of Naito) and an interior space (see the interior space within the coupler) defined by an inner sidewall (see the inner walls of within the coupler) between a first port (the port that couples with the male coupling 14) and an opposing second port (the Thus, the device of the combination of Naito in view of Otsuki meets all the limitations of claim 59.
Regarding claim 60 and the limitation of the anti-spillage poppet valve fluid coupling device of claim 59, wherein the one or more apertures comprises a single aperture; the device of the combination meets this limitation as shown in at least Figs. 1, 3 and 5 of Naito with the single receiving aperture in the sliding portion 66 that receives a portion of the male coupler 14. 
Regarding claim 61 and the limitation of the anti-spillage poppet valve fluid coupling device of claim 59, wherein the one or more apertures comprises three apertures; the device of the combination meets this limitation as shown in at least Figs. 1, 3 and 5 of Naito with the device comprising at least three apertures.      
Regarding claim 63 and the limitation of the anti-spillage poppet valve fluid coupling device of claim 59, wherein at least one of the one or more apertures is generally triangular; the device of the combination meets this limitation as shown in at least Fig. 1 of Naito with the sliding portion 66 comprising at least three communication holes 72 having a triangular shape similar to applicant’s invention.
Regarding claim 64 and the limitation of the anti-spillage poppet valve fluid coupling device of claim 59, wherein the one or more apertures includes three generally triangular or circular apertures; the device of the combination meets this limitation as .

Claim 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito (US 6,890,004) in view of Otsuki (US 4,962,881). as applied to claim 59 above, and further in view of Avis (US 6,920,895).
Regarding claim 62, the device of the combination of Naito in view of Otsuki fails to explicitly disclose the limitation of “the anti-spillage poppet valve fluid coupling device of claim 59, wherein at least one of the one or more apertures is circular”. However, circular bores are known in the art. Avis (US 6,920,895) teaches in at least Figs. 1-13 and 23-24 of a poppet valve comprising a piston section comprising flow apertures 28 extending longitudinally through the piston section. Avis teaches that these apertures determine the nominal quantity of fluid that can flow through the valve (see at least C10 L1-15, C11 L55 – C12 L11 for more details).
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the shape of the one or more apertures of the device of the combination of Naito in view of Otsuki to have any desired shape such as for example be circular in a similar manner as taught by Avis with circular apertures/bores 28, since choosing an optimum size and shape for the one or more apertures allows a user to design the valve to be capable of handling a desired nominal quantity of fluid capable of flowing through the valve when the valve is in the opened position while still allowing the valve to function in the same manner as taught by Naito (see also MPEP 2144.04 IV A-B). Thus, the device of the combination of Naito in view of Otsuki and Avis meets all the limitations of claim 62.       

Allowable Subject Matter
Claims 4 and 56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art are Naito (US 6,890,004), Nyberg (US 3,052,261) and Otsuki (US 4,962,881). Naito and Nyberg teaches of anti-spill couplers that comprises spring biased poppet valves that open when the female coupling is coupled to a male coupling, wherein the valve comprises a piston head comprising one or more longitudinally extending apertures similar to applicant’s general invention. Notice that these devices lack the feature of grooves defined on a face of the piston head as claimed. Otsuki teaches of a coupling that comprises a spring biased valve 7 that comprises a groove 7a for holding an O-ring on one face and another groove 15 for holding another O-ring in a second face and with both grooves surrounding an aperture. While similar to a key feature of applicant’s invention, notice that the claim requires “grooves” on the same face and that each aperture is surrounded by the groove which is a feature not shown by Otsuki. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the anti-spillage poppet valve fluid coupling device (50), wherein a face of the piston head defines grooves (see at least Figs. 21, 23-25 of the application) such that each of the .      

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.